DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on July 8, 2021 have been received and entered. Claim 7 has been amended.  Claims 7-8 and 9 are pending in the instant application. 
 Election/Restrictions
Applicant’s election without traverse of claims 7-9, 15-17 (group II) in the reply filed on November 13, 2018 was acknowledged.
Claims 7-9 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 103 
	Claims 7-9 were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20130259836, dated 10/3/2013), Song et al (Cell Research, 2009, 1233-1242), Zhou et al (USPGPUB 20140023624, dated 01/23/2014, art of record)/Kanagavel et al (The FASEB Journal, 2014, 28, S!, 398.10)/Wang et al (Hepatology, 2011, 53, 293-305, IDS) and Mizuguchi et al (WO2014168157, dated 10/16/2014 or US20160046904). In view of Applicants’ amendment of base claim 7, introducing the limitation “wherein the iPSC-derived hepatocytes express hepatic lineage markers comprising cytokeratin-7,8,18, albumin, CYP7A1, hepatocyte nuclear factor-4a and secrete liver-specific proteins albumin and alpha-i-anti- trypsin”, that is not taught by Lee et al., the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20130259836, dated 10/3/2013) as evidenced by Zhao et al (US 20100086999, 4/8/2010),  Song et al (Cell Research, 2009, 1233-1242), Zhou et al (USPGPUB 20140023624, dated 01/23/2014, art of record)/Kanagavel et al (The FASEB Journal, 2014, 28, S!, 398.10)/Wang et al (Hepatology, 2011, 53, 293-305, IDS) and Mizuguchi et al (WO2014168157, dated 10/16/2014 or US20160046904).
It is noted that Examiner has relied on a U.S. published application no. US20160046904 (Mizuguchi et al) as being an English translation of the cited WIPO document, while relying solely on the WIPO document for the rejection.
	 Claims recite three active step of (a) i) seeding a bioscaffold comprising acellular hepatic extracellular matrix (ECM) with induced pluripotent stem cell (iPSC)-derived hepatocytes, wherein the iPSC-derived hepatocytes express hepatic lineage markers comprising cytokeratin-7,8,18, albumin, CYP7A1, hepatocyte nuclear factor-4a and secrete liver-specific proteins albumin and alpha-i-anti- trypsin b) culturing the iPSC-derived hepatocytes and  the bioscaffold in hepatocyte media for 3-14 days to produce mature hepatocyte that exhibits increased expression of recited marker as compared to iPSC derived hepatocyte: (c)   removing the mature hepatocytes from the bioscaffold; and (d) transplanting the mature hepatocytes.
With respect to claim 1, Lee et al teach culturing an iPS cells in hepatocyte medium for 8 to 12 days to produce iPSC derived hepatocyte (see para. 35, table 1) that expresses higher level of early hepatic marker genes, namely hepatocyte nuclear factor 4 (HNF-4), albumin, AFP, cytochrome P450 3A4 (CYP3A4), cytokeratin-18 and cytochrome P450 7A1 (CYP7A1) as compared to control (FIG. 4A-B, 5A). This is further evidenced by the teaching of Zhao who reported producing a hepatocyte-like cells that expresses hepatic lineage markers including cytokeratin-7, 8, and 18, albumin, CYP7A1, hepatocyte nuclear factor-4a and secrete liver-specific albumin, alpha-1-antitrypsin (see para. 38, 123, 225-226 and table 1). 
Lee further teaches transplanting the iPSC-derived hepatocyte into the subject (see para. 74, claims 8-9 and 10, fig. 6A of Lee).
 Lee et al differ from claimed invention by not explicitly disclosing (i) seeding and culturing iPSC-derived hepatocytes with in bioscaffold comprising acellular hepatic ECM to produce mature hepatocytes for 3-14 days and (ii) iPSC are derived from somatic cell from an autologous or allogenic source. 
However, before the effective filing date of instant application, Song et al compared human ES cell- and iPS cell-derived hepatocytes with human hepatocytes in liver-enriched gene expression and liver-specific functions (Figures 4, 5 and Supplementary information, Table S1).It is disclosed that production levels of either hES cell- or iPS cell-derived hepatocytes were approximately 10% of those of human hepatocytes (Figure 5B and 5C).  Song further teaches expression of several hepatic CYP (CYP3A4), AFP biomarker for hepatic maturation of differentiated human iPSC or ES cells (see figure 4). The cytochrome P450 isozyme activities of the differentiated hES and iPS cells hepatocytes were nearly 30-fold lower than those of human hepatocytes either at basal level or after drug induction (Figure 5D, 4C). Song et al emphasized that the differentiated human iPS cells and ES cells need to be further improved at the final maturation stage (see page 1240, col. 1, para. 2). While the combination of reference provide motivation to improve method of maturation of hepatocyte but differ from claimed invention by not disclosing iPSC-derived hepatocytes with in bioscaffold comprising acellular hepatic ECM to produce mature hepatocytes more efficiently. 
However, culturing hepatocytes –derived from pluripotent stem cells (ES or iPSC) (para. 9, 58, 84) with in scaffold comprising acellular hepatic ECM was known in prior art before the effective filing date of instant application. For instance, Zhou et al teach a method of providing a natural liver scaffold comprising matrix carrier by removing all cellular components in mouse liver. This decellularized liver matrix (DLM) does not possess any cellular components, but retains three-dimensional structure of all extracellular matrix components in a perfect proportion with intact vessel structure, is an ideal natural microenvironment for mature hepatocytes or stem/progenitor cells for further differentiation or maturation in vitro (see para. 43, 84). Zhou et al teach using a three-dimensional microenvironment for the maturation or differentiation of stem/progenitor cells induced pluripotent stem cells (iPSCs) that is more efficient and clinically relevant than other biological or synthetic matrices. Zhou et al teach robust increase in human albumin in the hepatocyte derived from pluripotent stem cells medium at a level comparable to primary human hepatocytes (PH) observed in cells that were grown on DLM in comparison to those on collagen. The mRNA levels of liver specific gene albumin, CYP3A4, CYP1A1 and CYP2C9 (D) in DLM with primary hepatocyte was measured (see figure 5).  Quantitative analysis of hepatocyte-specific gene levels in these cells revealed that DLM also significantly enhanced mRNA levels of hepatic markers, such as albumin (ALB), alpha.1-antitrypsin (AAT), tyrosine amino transferase (TAT), and tryptophan 2,3-dioxygenase (TDO2) in comparison to those cultured on collagen. Furthermore, the mRNA levels of hepatic transcription factors, including HNF1 alpha HNF4 alpha and C/EBP alpha were also enhanced in cells grown on DLM compared to those on collagen. Based on these new data, Zhou conclude that DLM facilitated the further maturation of ESC-derived hepatocytes (ESC-Hep) (See para. 78). In view of foregoing, one of ordinary skill in the art would expect significantly more expression of liver specific marker in matured iPSC derived hepatocyte cultured with DLM as discussed supra relative to immature hepatocyte cultured on collagen or plastic. Regarding claims 8-9, Zhou et al teach that the cells can be autologous or allogeneic to the patient being treated and can be further modified to remove any potential for substantial graft versus host reaction upon transplantation or administration to the patient (see para. 58, 61). Likewise, Kanagavel et al teach rat acellular liver scaffold repopulated with patient-specific hepatic cells (autologous cell) differentiated from induced pluripotent stem cells (PSC). Kanagavel teach a decelfularized natural liver scaffold from rat that is populated with human iPSC-hepatocytes (step (a) of claim 1) (see abstract}. Wang et al teaches (a) seeding stem cells-derived hepatocyte or hepatocyte within liver ECM-based biomatrix scaffolds that shows increase in CYP3A4 activity in human hepatocytes grown on these scaffolds as compared with the same cells grown on type 1 collagen after 12 days (see figure 5). Wang shows the stability of fully functional, mature human hepatocytes on biomatrix scaffolds in medium and onto type I collagen (A,B) versus on bovine liver biomatrix scaffolds ( c)(figure 7). Wang emphasizes that hepatocyte-like cells from any of these precursors express some, but never all, of the major liver-specific genes, with variability in which genes are observed, and with the protein levels for hepatic genes being usually low or high for one hepatic gene and negligible for others. Wang emphasizes that in contrast, differentiation of hHp ESCs on biomatrix scaffolds resulted in essentially all cells expressing a classic adult phenotype with urea, albumin, and CYP2A4 activity at near normal levels within 7 to 14 days in culture and with stability of that phenotype for many weeks. Wang emphasizes that the biomatrix scaffolds can greatly facilitate differentiation of other stem cell populations, such as ES, iPS, and MSCs to an adult liver phenotype. The combination of reference differs from claimed method by not disclosing removing the iPSC-derived mature hepatocyte from the matrix for transplantation. 
Mizuguchi et al cure the deficiency by teaching (i) seeding and culturing the iPSC-derived hepatocytes like cells on a matrix (laminin) in medium for about 10-14 days to produce mature hepatocytes (see para. 70, 72) (ii,) removing the mature hepatocytes and transplanting the mature hepatocytes into mice in need thereof (abstract, para. 20, fig. 18-19, 104).  Mizuguchi teaches that the method of inducing differentiation from HBCs derived from ES cells (H9) to hepatocytes shows the significantly higher expression of each of CYP marker genes including after the cells were cultured for 14 days on ECM containing a hepatic medium CTP2C9 and CYP3A4 (see figure 15). Regarding claim 9, Mizuguchi et al further disclosed that the iPS cells was obtained from JCRB Cell Bank therefore is derived from somatic cells from source other than the subject (see para. 75)., 
Accordingly, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention was made, to modify the method of Lee and Mizuguchi  of producing mature hepatocyte for transplantation by seeding and culturing the iPS-derived hepatocyte within a decellularized hepatic ECM that is a natural scaffold of 3-dimensional ECM as disclosed by Zhou/ Wang to produce functional mature hepatocytes for implantation in a subject in need thereof, with reasonable expectation of success. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated produce mature hepatocyte cell from iPSC-derived hepatocyte expanded on DLM or bovine hepatic acellular scaffold because prior art recognized (i) cytochrome P450 isozyme activities of the differentiated hES and iPS cells hepatocytes are 30-fold lower than those of human hepatocytes thereby emphasizing   further improvement of maturation of hepatocyte, (ii) DLM facilitated the further maturation of pluripotent stem cell-derived hepatocyte as compared expansion of hepatocytes on other ECM  (see para. 78 Zhou). Given the wide range of culture condition required by the claim, it would have been further obvious to optimize the culturing the iPSC-derived hepatocytes within the bioscaffold of Zhou or Wang in hepatocyte media for varying number of days to optimize the expression of known biomarkers by culturing iPSC derived hepatocyte with DLM for 7-18 days to produce more mature hepatocyte (see Wang figure 5, 7 and Zhou, para. 78 and para. 70 and 72 of Mizuguchi). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of skill in the art would have been expected to have a reasonable expectation of success as because prior art had concluded that DLM facilitates the further maturation of ESC or iPSC-derived hepatocyte (See para. 78 of Zhou), while Mizuguchi provided guidance with respect to removing mature hepatocyte and transplanting said cell in subject in need thereof. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to argument 
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing claim language that the iPSC-derived hepatocytes seeded on the scaffold express various hepatic lineage markers and secrete liver-specific proteins. The iPSC-derived hepatocytes are not uncharacterized. Following culturing of the iPSC-derived hepatocytes and the bioscaffold in hepatocyte media for 3-14 days, mature hepatocytes are produced that exhibit increased expression of a number of biomarkers compared to the initial 1PSC-derived hepatocytes. Applicant assert that none of the cited references teach or suggest seeding iPSC-derived hepatocytes onto a bioscaffold and culturing to achieve a more mature hepatocyte. Wang is cited as allegedly teaching “a method of seeding human hepatic stem cells (hHpSCs) onto liver biomatrix scaffolds and in an HDM tailored for adult liver cells.” Wang teaches seeding hepatic stem cells, not hepatocytes. The Office does not argue that Zhou or Wang teach or suggest seeding 1PSC-derived hepatocytes onto a bioscaffold, instead alleging that they “provided guidance with respect maintaining the mature hepatocyte culture on the hepatic ECM.” Finally, as persuasively argued, Mizuguchi is directed to “a method of stably maintaining and culturing “hepato-blast-like cells,’” not iPSC-derived hepatocytes. Not one of the cited references teaches or suggests seeding iPSC-derived hepatocytes onto a scaffold of any kind for further maturation, nor do they provide a motivation or reasonable expectation of success in doing so. Applicants’ arguments have been fully considered, but are not found persuasive.
As an initial matter, it is noted that claims as amended recite marker of immature hepatocyte (hepatocyte-like cell) derived from induce pluripotent stem cells that is known in prior art as evident from the teaching of Lee who teaches culturing iPSC derived hepatocyte (see para. 35, table 1) that express higher level of early hepatic marker genes, namely hepatocyte nuclear factor 4 (HNF-4), albumin, AFP, cytochrome P450 3A4 (CYP3A4), cytokeratin and cytochrome P450 7A1 (CYP7A1) as compared to control (FIG. 4A-B, 5A), while Zhao reported that hepatocyte-like cells express hepatic lineage markers includes cytokeratin-7, 8, and 18, albumin, CYP7A1, hepatocyte nuclear factor-4a and secrete liver-specific albumin, alpha-1-antitrypsin. The art also teaches limitation of hepatocyte-like cells differentiated from iPSCs is their reduced phenotypic maturity with reduced liver-specific enzyme function as compared with that of primary human hepatocytes (see Song et al). Thus, contrary to applicant’s argument of no motivation in prior art there is explicit motivation in prior art to improve maturation of iPSC/ ES derived hepatocyte (supra).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Zhou or Zhang. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of seeding a bioscaffold comprising acellular hepatic ECM with iPSC derived hepatocyte is to produce mature hepatocyte for transplantation purposes. It is relevant to point out applicant do not recite how seeding a bioscaffold comprising acellular hepatic extracellular matrix (ECM) with iPSC derived hepatocyte as disclosed in Zhou or Wang is any different from one claimed in the instant application. The claim as such do not distinguish the bioscaffold comprising acellular hepatic extracellular matrix (ECM) of prior art with one recited in the claim. In this context, Wang et al taught a 1.3-fold increase in CYP3A4 activity in human hepatocytes grown on liver ECM-based biomatrix scaffolds compared with the same cells grown on type 1 collagen. Wang et al further emphasize that biomatrix scaffolds can greatly facilitate differentiation of other stem cell populations, such as ES, iPS to an adult liver phenotype (see page 303, col. 2, last para.). Thus, Wang et al explicitly contemplated use of a biomatrix scaffolds to facilitate differentiation of ES, iPS to an adult liver cell phenotype.). Zhou et al teach using a three-dimensional microenvironment for the maturation or differentiation of stem/progenitor cells induced pluripotent stem cells (iPSCs) that is more efficient and clinically relevant than other biological or synthetic matrices. Zhou et al teach robust increase in human albumin in the hepatocyte derived from pluripotent stem cells medium at a level comparable to primary human hepatocytes (PH) observed in cells that were grown on DLM in comparison to those on collagen. The mRNA levels of liver specific gene albumin, CYP3A4, CYP1A1 and CYP2C9 (D) in DLM with primary hepatocyte was measured (see figure 5).  This is alternatively supported by prior art that teaches seeding a rat acellular liver scaffold repopulated with patient-specific hepatic cells (autologous cell) differentiated from induced pluripotent stem cells (PSC) (Kanagavel). Kanagavel teach a decelfularized natural liver scaffoldfrom rat that is populated with human iPSC-hepatocytes (step (a) of claim 1) (see abstract}. Thus, Kanagavel cure the deficiency in Lee by culturing or repopulating the iPSC-derived hepatocyte with rat hepatic bioscaffold. To the extent that prior art describes the culturing the iPSC/ES-derived hepatocyte with hepatic acellular bioscaffold, the rejection is applicable to the instant case.  Applicants' selective reading of Lee et al. ignores the teachings of the reference of Zhou/Wang/ Kanagavel. There is no requirement for Lee et al. to teach that which is clearly taught by Zhou/Wang/ Kanagavel. It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). To the extent, prior art teaches DLM facilitated the further maturation of ESC-derived hepatocytes (see para. 78 of the Zhou), it is applicable to the rejection.  Applicant do not point the difference in hepatic bioscaffold of prior art Zhou/Wang/ Kanagavel with one recited in base claim, Absent evidence of any unexpected and/or superior result, a person of skill in the art would be motivated to seed hepatic bioscaffold with iPSC-derived hepatocyte, because the method would allow to production of mature hepatocyte for transplantation purposes, with a reasonable expectation of success.
	Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erdélyi-Belle et al (Pathol. Oncol. Res. (2015) 21:1059–1070) teaches hepatocyte like cells express  alpha-fetoprotein, albumin, cytokeratins (CK-7, CK-8, CK-18, CK-19). 
Wertheim et al (Curr Opin Organ Transplant. 2012 17(3): 235–240)
Soto-Gutie´rrez et al (Nature Biotechnology, 2006, 24, 11, 1412-1419
Soto-Gutie´rrez et al Tissue Eng Part C Methods. 2011 Jun;17(6):677-86
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632